FILED
                            NOT FOR PUBLICATION                             MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MIGUEL ROBLETO,                                  No. 09-71831

               Petitioner - Appellant,           Tax Ct. No. 10946-06

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Miguel Robleto appeals pro se from the Tax Court’s order concluding that

his failure to file a federal income tax return in 2003 was fraudulent. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review for clear error the Tax




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Court’s finding of fraud, Laurins v. Comm’r, 889 F.2d 910, 913 (9th Cir. 1989),

and we affirm.

      The Tax Court did not clearly err in concluding that Robleto’s failure to file

his federal income tax return in 2003 was based on the same fraudulent intent that

led him to file erroneous returns in 2000, 2001, and 2002 because there was clear

and convincing evidence that, during all four years, Robleto engaged in a pattern of

conduct that constituted badges of fraud. See id. (setting forth circumstantial

evidence, or badges of fraud, from which court can infer fraudulent intent in light

of the entire record); see also Bradford v. Comm’r, 796 F.2d 303, 308 (9th Cir.

1986) (fraud shown where taxpayer, among other things, consistently failed to file

tax returns, make estimated payments, maintain adequate business records, report

substantial business income, or cooperate with the revenue agent).

      Robleto’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                       09-71831